PER CURIAM.
We affirm the denial of Stanley Ray Rogers’ second motion to correct illegal sentence. That motion made the same challenge to his sentence that was raised and rejected in his direct appeal and in his first motion to correct illegal sentence. Rogers v. State, 743 So.2d 528 (Fla. 4th DCA 1999); Rogers v. State, 694 So.2d 754 (Fla. 4th DCA 1997). The trial court properly found that his latest motion was procedurally barred.
This latest appeal constitutes an abuse of the judicial system. We hereby prohibit Rogers from filing any pro se petition or appeal in this court that raises this same issue. If he violates this prohibition, he will face sanctions. See Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
POLEN, SHAHOOD and GROSS, JJ., concur.